Case 1:17-cv-01871-RM-SKC Document 111 Filed 07/22/20 USDC Colorado Page 1 of 6




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                       Judge Raymond P. Moore

  Civil Action No. 17-cv-1871-RM-SKC

  WENDY KOLBE, and
  COLORADO CROSS-DISABILITY COALITION, a Colorado non-profit organization,

             Plaintiffs,

  v.

  ENDOCRINE SERVICES, P.C., a Colorado Corporation,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
          DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
  ______________________________________________________________________________

             This matter is before the Court on Defendant’s Motion for Summary Judgment

  (“Motion”) (ECF No. 82), seeking summary judgment on all claims on the basis that Plaintiff

  Wendy Kolbe cannot show that she was “disabled” when she visited Defendant’s office for

  medical services. Plaintiffs have filed a response, to which Defendant has filed a reply. Upon

  consideration of the Motion, the relevant parts of the court record, and the applicable statutes and

  case law, and being otherwise fully advised, the Court finds and orders as follows.

        I.       BACKGROUND

             On April 26, 2016, Ms. Kolbe visited her primary care provider at Pueblo Community

  Health Center (“PCHC”) who took a self-reported history of Ms. Kolbe’s health. Ms. Kolbe

  reported she had diabetes and her provider ordered a Hemoglobin A1c test.1 The Laboratory


  1
      The hemoglobin A1c test is one method used to diagnose diabetes.
Case 1:17-cv-01871-RM-SKC Document 111 Filed 07/22/20 USDC Colorado Page 2 of 6




  Data Report (“Lab Report”), dated April 27, 2016, showed Ms. Kolbe’s A1c was 5.6, which is in

  the non-diabetic range. However, the record shows that, at that time, Ms. Kolbe was being

  treated for diabetes, e.g., taking insulin. And, diabetes treatment can lower blood glucose and

  lower A1c readings, resulting in A1cs being within a normal range.

         On or about May 12, 2016, Ms. Kolbe’s provider referred her to Defendant’s practice for

  endocrine services. Dr. Khan, the principal owner of Defendant and its sole physician, reviewed

  Ms. Kolbe’s Lab Report and the May 12, 2016 referral form and PCHC report prior to her

  appointment on June 8, 2016.

         On June 8, 2016, Ms. Kolbe arrived at her appointment with her dog Bandit. Dr. Khan

  appeared and Ms. Kolbe mentioned that Bandit is her diabetes service dog. Whether Dr. Khan

  asked or demanded that Ms. Kolbe remove Bandit from the premises is disputed; regardless, Dr.

  Khan would not allow Bandit to stay because he did not believe that Ms. Kolbe had diabetes. Ms.

  Kolbe left the premises with Bandit; this lawsuit followed.

         In her complaint, Plaintiffs allege Defendant discriminated against Ms. Kolbe on the

  basis of her disability in refusing to provide endocrinology services to her with Bandit present.

  Plaintiffs assert three claims for relief: violations of Title III of the Americans with Disabilities

  Act (“ADA”), Section 504 of the Rehabilitation Act of 1973 (“Section 504”), and the Colorado

  Anti-Discrimination Act (“CADA”) (collectively, the “Acts”). As relief, Plaintiffs seek an order

  declaring Defendant violated the above Acts, directing Defendant to comply with the Acts,

  damages, and attorney’s fees and costs.

         Plaintiffs previously moved for summary judgment of liability as to the ADA and Section

  504 claims, before discovery was completed. The Court denied that motion because it found


                                                     2
Case 1:17-cv-01871-RM-SKC Document 111 Filed 07/22/20 USDC Colorado Page 3 of 6




  there were genuine issues of material fact based on the arguments and evidence presented.

  Discovery has been completed and Defendant now moves for summary judgment as to all claims

  on the basis that Ms. Kolbe does not have diabetes.

     II.      LEGAL STANDARD

           Summary judgment is appropriate only if there is no genuine dispute of material fact and

  the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

  v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter-Chem Coal Co., Inc., 41 F.3d 567, 569-

  70 (10th Cir. 1994). Whether there is a genuine dispute as to a material fact depends upon

  whether the evidence presents a sufficient disagreement to require submission to a jury or is so

  one-sided that one party must prevail as a matter of law. Anderson v. Liberty Lobby, Inc., 477

  U.S. 242, 251–52 (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000);

  Carey v. United States Postal Serv., 812 F.2d 621, 623 (10th Cir. 1987). A fact is “material” if it

  pertains to an element of a claim or defense; a factual dispute is “genuine” if the evidence is so

  contradictory that if the matter went to trial, a reasonable jury could return a verdict for either

  party. Anderson, 477 U.S. at 248.

           Once the moving party meets its initial burden of demonstrating an absence of a genuine

  dispute of material fact, the burden then shifts to the nonmoving party to demonstrate the

  existence of a genuine dispute of material fact to be resolved at trial. See 1-800-Contacts, Inc. v.

  Lens.com, Inc., 722 F.3d 1229, 1242 (10th Cir. 2013) (citation omitted). “The mere existence of

  some alleged factual dispute between the parties will not defeat an otherwise properly supported

  motion for summary judgment; the requirement is that there be no genuine issue of material

  fact.” Scott v. Harris, 550 U.S. 372, 380 (2007) (citation omitted). “[T]he nonmoving party must


                                                     3
Case 1:17-cv-01871-RM-SKC Document 111 Filed 07/22/20 USDC Colorado Page 4 of 6




  do more than simply show that there is some metaphysical doubt as to the material facts. Where

  the record taken as a whole could not lead a rational trier of fact to find for the nonmoving party,

  there is no genuine issue for trial.” Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255,

  1259 (10th Cir. 2008) (quotation marks and ellipsis omitted). The facts, however, must be

  considered in the light most favorable to the nonmoving party. Cillo v. City of Greenwood Vill.,

  739 F.3d 451, 461 (10th Cir. 2013) (citations omitted).

      III.      ANALYSIS

             Defendant argues there is no evidence that Ms. Kolbe has diabetes and, therefore, there

  can be no liability under any of the Acts. Plaintiffs concede, for purposes of the Motion, that they

  must prove Ms. Kolbe had a disability, i.e., diabetes, at the time she visited Dr. Khan. The parties

  also agree that the standards for determining liability under the Acts are the same, and their

  papers apply the standard under the ADA. (ECF No. 82, pp. 3-4; No. 89, pp. 7 & 15 n.12.)

  Accordingly, the Court assumes it is so and will do likewise.

             Title III of the ADA provides that “[n]o individual shall be discriminated against on the

  basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

  advantages, or accommodations of any place of public accommodation by any person who owns,

  leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

  Congress defines the term “disability” under the ADA in three ways. 42 U.S.C. § 12102(1)(A)-

  (C). They are, with respect to an individual: “(A) a physical or mental impairment that

  substantially limits one or more major life activities of such individual; (B) a record of such an

  impairment; or (C) being regarded as having such an impairment (as described in paragraph

  (3)).” Id.


                                                      4
Case 1:17-cv-01871-RM-SKC Document 111 Filed 07/22/20 USDC Colorado Page 5 of 6




          Plaintiffs argue Ms. Kolbe is disabled because she has diabetes (actual disability) and has

  a record of having diabetes. They assert Defendant’s Motion should be denied because (1) the

  Court previously denied Plaintiffs’ motion for summary judgment; and (2) they have presented

  sufficient evidence to create a factual issue on whether Ms. Kolbe was – and is – disabled. The

  Court agrees as to the second argument, but not the first.

          To start, the denial of Plaintiffs’ earlier motion does not mandate the denial of

  Defendant’s motion. Cf. Christian Heritage Academy v. Oklahoma Secondary School Activities

  Ass’n, 483 F.3d 1025, 1030 (10th Cir. 2007) (“Cross motions for summary judgment are to be

  treated separately; the denial of one does not require the grant of another.” (quotation marks and

  citation omitted)). After all, the evidence is not the same.

          As for Plaintiffs’ second argument, the Court agrees that Plaintiffs have presented

  sufficient evidence to create a genuine dispute of material fact as to whether Ms. Kolbe had

  diabetes. For example, the record shows Ms. Kolbe was (and is) using insulin and has been

  treated for diabetes with different types of insulin; that Ms. Kolbe’s A1c result of 5.6 while on

  treatment for diabetes does not mean she does not have diabetes; that Ms. Kolbe’s health care

  provider was treating Ms. Kolbe for Type 2 diabetes and would not do so if she did not have

  indications she had diabetes; and that Ms. Kolbe was using a Dexcom unit2 and it was picking up

  low blood sugars. Accordingly, on this record, a reasonable factfinder could conclude that Ms.

  Kolbe had diabetes.3




  2
    A Dexcom unit is a continuous glucose monitoring device. (ECF No. 90-1, 36:25-37:2.) Continuous glucose
  monitoring is helpful for diabetes because “it keeps telling the sugars.” (ECF No. 90-1, 37:8-14.)
  3
    The Motion focuses on actual disability and Defendant’s argument concerning record of disability is so cursory as
  to be waived.

                                                           5
Case 1:17-cv-01871-RM-SKC Document 111 Filed 07/22/20 USDC Colorado Page 6 of 6




     IV.      CONCLUSION

           Based on the foregoing, it is ORDERED that Defendant’s Motion for Summary

  Judgment (ECF No. 82) is DENIED.

           DATED this 22nd day of July, 2020.

                                                    BY THE COURT:



                                                    ____________________________________
                                                    RAYMOND P. MOORE
                                                    United States District Judge




                                                6
